IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                   July 11, 2013 Session

                 VIOLET CORROZZO v. JOSEPH CORROZZO

                Appeal from the Chancery Court for Rutherford County
                       No. 00-DR-1329    Royce Taylor, Judge


                No. M2012-01317-COA-R3-CV - Filed August 13, 2013


Ex-wife appeals from a trial court’s adoption of a report by the clerk and master that her ex-
husband had fully satisfied a judgment for unpaid pension payments arising from the parties’
1996 divorce and the determination that she is not entitled to recover attorney’s fees incurred
in the underlying case and other proceedings. The clerk and master found that an October
2001 judgment for an unpaid arrearage in pension payments had been satisfied and the ex-
wife did not timely file an objection. The trial court adopted the clerk and master’s report and
entered judgment accordingly. The court also ruled that the ex-wife was not entitled to
recover attorney’s fees in this or other proceedings including those specified in the 2003
bankruptcy court agreed order. Although the ex-wife waived any objection to the report of
the clerk and master, and thus, the trial court’s adoption of that report is affirmed, we have
determined that the reference to the clerk and master was limited to determining the ex-
husband’s pension obligations under the October 2001 chancery court judgment. Whether
the sums owed by the ex-husband for attorney’s fees and costs in the amount of $13,904.44
identified in the 2003 bankruptcy court agreed order were not specified as issues in the order
of reference to the master. Because the ex-husband’s obligations to pay to the ex-wife the
attorney’s fees and costs specified in the 2003 bankruptcy order were not identified in the
order of reference, the ex-wife’s failure to timely file an objection does not constitute a
waiver of that issue. We have also determined that whether the sums owing under the 2003
bankruptcy order are a legal obligation of the ex-husband is a question of law, not a question
of fact, and the failure to timely object to the master’s report does not constitute a waiver of
an issue of law. The 2003 bankruptcy order expressly states the ex-husband owes the sum of
$13,904.44, plus interest, to the ex-wife for her attorney’s fees and costs, and he is
collaterally estopped from denying the debt specified in the 2003 bankruptcy order.
Therefore, we have concluded that the ex-wife is entitled to recover $13,904.44, plus interest.
Accordingly, we remand for further proceedings consistent with this opinion.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                 Affirmed in Part, Vacated in Part, and Remanded
F RANK G. C LEMENT, JR., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, J.J., joined.

James D. R. Roberts, Jr. and Janet L. Layman, Nashville, Tennessee, for the appellant, Violet
Corrozzo.

Mary Beth Hagan and Joshua A. Jenkins, Murfreesboro, Tennessee, for the appellee, Joseph
Corrozzo.

                                                 OPINION

        The parties, Violet Corrozzo1 (“Wife”) and Joseph Corrozzo (“Husband”) were
divorced in Illinois in December 1996. Pursuant to the 1996 divorce decree, Wife was
entitled to forty (40%) percent of Husband’s pension payments from the Policeman’s
Annuity & Benefit Fund of Chicago (the “Pension”). Husband, however, failed to pay or
assign to Wife any portion of the 40% share of his pension payments as ordered in the 1996
divorce decree. Further, Husband moved out of state and essentially disappeared for over
four years. As a result, Wife’s efforts to enforce the divorce decree were wholly unsuccessful
until learning that Husband had filed a petition for Chapter 13 bankruptcy in the Middle
District of Tennessee and that he was residing in Rutherford County, Tennessee.

        Wife domesticated the divorce decree pursuant to an order by the Chancery Court for
Rutherford County on October 9, 2001, and obtained a judgment of $67,576.04 for an
arrearage of unpaid pension payments and attorney’s fees. Thereafter, Husband continued
his attempts to avoid paying the pension obligation. As a result, protracted litigation followed
in the Rutherford County chancery court, the Bankruptcy Court for the Middle District of
Tennessee, and the Court of Appeals of Tennessee.2

        In June 2003, the parties entered into an Agreed Order of Non-Dischargeability in the
bankruptcy court. The bankruptcy order stated that Husband owed Wife the following sums
for attorney’s fees and costs: $500 for obtaining a Qualified Domestic Relations Order in
Illinois; $7,850 resulting from a prior appeal to this court; $4,063.94 from Husband’s
attempts to reopen the divorce case in Illinois; and $1,490.50 in Husband’s bankruptcy
proceedings, for a total sum of $13,904.44. The 2003 bankruptcy order additionally stated
that Wife was entitled to “intercept and receive” Husband’s 60% share of the pension
payments until “all such sums which are owed to her by [Husband] have been satisfied in


       1
           Her current name is Violet Guarino.
       2
           This is the second appeal in this matter.

                                                       -2-
full, including interest accruing at the statutory rate of ten (10) percent.” Thereafter, Wife
received the entirety of Husband’s pension as mandated by the 2003 bankruptcy order as a
means to satisfy Husband’s financial obligations to her.3

        On November 7, 2011, Husband filed a motion titled Post-Judgment Motion for
Satisfaction of Judgment in the Chancery Court of Rutherford County. He asserted that his
obligations to Wife under the chancery court judgment had been paid and, therefore, he was
entitled to begin receiving his 60% share of the monthly pension payments as specified in the
1996 divorce decree. He further asserted that his obligation had been overpaid, for which he
was entitled to a monetary judgment against Wife.

        A hearing occurred one week after the filing of the motion, on November 14, 2011.
During the hearing, Wife asserted that the judgment had not been satisfied and that Husband
still owed thousands of dollars; Husband’s counsel insisted the judgment was fully satisfied,
if not overpaid. After hearing arguments from counsel for both parties, the trial court elected
to refer the matter to the clerk and master. The order of reference, entered on November 23,
2011, reads in pertinent part:

       It is, THEREFORE, ORDERED that John Bratcher, the Clerk & Master for
       the Chancery Court of Rutherford County, Tennessee, shall be, and hereby is,
       appointed to determine whether the October 9, 2011 Final Order of Judgment
       has been satisfied in full by the payments taken from [Husband’s] 60% portion
       of his Pension.

        Thereafter, Wife filed several requests for post-judgment discovery including
interrogatories, a notice of deposition, and a motion to compel discovery. Husband opposed
the discovery and subsequently filed a motion to quash all discovery. The trial court granted
Husband’s motion and quashed discovery pending further orders of the court. In the interim,
counsel for the parties corresponded, voraciously attempting to explain why the other’s
“accounting” was in error or fraught with mistakes and miscalculations. Throughout this
period, Wife repeatedly argued that the judgment was not satisfied due to, inter alia,
outstanding attorney’s fees and costs of collection referenced in the 2003 bankruptcy court
“Agreed Order of Non-Dischargeability” and so-called “refunds” by Wife from 2002 to 2006
in the bankruptcy proceedings.

        The hearing before the clerk and master was set for February 3, 2012. Immediately
prior to the hearing before the clerk and master, Wife filed a Petition for Civil Contempt, or
in the Alternative, Declaratory Action alleging that Husband was in contempt of numerous

       3
           As part of the Agreement, Wife paid a portion of the pension to the Chapter 13 bankruptcy trustee.

                                                      -3-
court orders including the October 2001 Rutherford County chancery court order and the
2003 bankruptcy court agreed order.

        During the hearing before the clerk and master, the parties restated their respective
arguments after which the clerk and master took the matter under advisement. Two weeks
later, on February 16, 2012, the clerk and master filed his report finding that the October
2001 chancery court judgment of $67,576.04 had been satisfied and that Husband was
entitled to a judgement for overpayment of that judgment. The clerk and master also
addressed Wife’s contention that attorney’s fees and costs in the amount of $13,904.44, as
specified in 2003 bankruptcy court order were not satisfied and that the interception of
Husband’s pension payment should remain in effect until it was fully satisfied. The clerk and
master held:

       3.     The primary question then is whether or not attorney’s fees, in the
              amount of $13,914.44 were included in the judgment;

       4.     The $13,914.44 amount was determined to be non-dischargeable in the
              Bankruptcy Court for the Middle District of Tennessee, but it was not
              reduced to a judgment in that Court nor any other court:

       5.     There having been no order reducing said attorney’s fees to a judgment
              in this Court, you Clerk and Master determined that the 2001 judgment
              has been satisfied and that in fact the judgement has been overpaid by
              $5,528.24, which includes no interest: . . .

        Wife did not file an objection to the master’s report until June 13, 2012, the same date
the master’s report came on for hearing before the trial court. After hearing from both parties,
the trial court adopted the master’s report and found that not only was the judgment paid in
full, but that Husband had overpaid the judgment. Thus, the court held that Husband had
overpaid the 2001 chancery court judgment in the amount of $5,528.24.

       In the interim, Husband had filed a motion for sanctions pursuant to Tennessee Rule
of Civil Procedure 11. The trial court ruled upon Husband’s motion for sanctions finding
that Wife’s present attempts to collect additional funds were frivolous and for “sums that
were never reduced to judgment,” and assessed Rule 11 damages against Wife, individually,
but not her counsel. Thereafter, Husband filed a motion for alternative findings or in the
alternative to alter or amend the ruling to assess the Rule 11 sanctions against Wife’s counsel
instead of Wife individually, or that the court make additional findings regarding sanctions
under Rule 11. In an order entered on July 31, 2012, the trial court stated that while it
believed Wife’s filings were made for the purpose of delay, the court could not make

                                              -4-
sufficient findings of fact on the issue and therefore set aside the award of attorney’s fees
under the motions for sanctions. Wife filed a timely appeal.

                                              A NALYSIS

        On appeal, Wife raises three issues. Although not stated in this fashion, Wife
challenges the trial court’s decision affirming the report of the clerk and master, who found
Husband’s obligation under the October 2001 chancery court judgment had been satisfied
and the determination that Wife was no longer entitled to receive Husband’s pension. She
contends that the trial court lacked authority to modify the order of the United States
bankruptcy court and the court erred in failing to allow a full hearing on the amounts
Husband owed prior to determining the judgment was paid in full. Wife also contends that
the trial court erred in dismissing her petition for contempt and declaratory action in which
she sought to establish the full amount Husband owed.

        The foregoing notwithstanding, the fundamental contention by Wife throughout these
proceedings was that Husband owed additional sums to Wife that the parties agreed upon and
which are stated in the June 2003 Agreed Order entered into the bankruptcy court. Thus, she
asserts that even if the October 2001 chancery court judgment was satisfied, Wife is still
entitled to intercept and receive Husband’s entire pension payment, as the 2003 bankruptcy
order expressly provides, “until all such sums which are owed to her by [Husband] have
been satisfied in full, including interest accruing at the statutory rate of ten (10) percent,”
a legal obligation that Husband “is collaterally estopped from denying henceforth.”

       For his part, Husband asks this court to determine whether the trial court erred in
reversing the award of attorney’s fees and costs pursuant to Tennessee Rule of Civil
Procedure 11 and whether this is a frivolous appeal for which Husband is entitled to
sanctions pursuant to Tennessee Code Annotated § 27-1-122.

                                                   I.
                          O RDER OF R EFERENCE TO C LERK & M ASTER

       “The trial court in which any action is pending may appoint a Special Master.” Tenn.
R. Civ. P. 53.01.4 “The order of reference . . . may specify or limit the master’s powers and
may direct the master to report only upon particular issues. . . .” Tenn. R. Civ. P. 53.02.
“Subject to the specifications and limitations stated in the order, the master has and shall
exercise the power to regulate all proceedings in every hearing before him or her and to do


        4
         “The procedures outlined in this rule shall apply to Clerks and Masters of the Chancery Courts as
well as to Special Masters appointed pursuant to Rule 53.01.” Tenn. R. Civ. P. 53.02.

                                                   -5-
all acts and take all measures necessary or proper for the efficient performance of the duties
under the order.” Id.

       (1) Contents and Filing. The master shall prepare a report upon the matters
       submitted by the order of reference and, if required to make findings of fact
       and conclusions of law, the master shall set them forth in the report. The
       master shall file the report with the clerk of the court, . . . The clerk shall
       forthwith mail to all parties notice of the filing.

       (2) In Non-Jury Actions. In an action to be tried without a jury the court shall
       act upon the report of the master. Within ten (10) days after being served with
       notice of the filing of the report, any party may serve written objections thereto
       upon the other parties. Application to the court for action upon the report and
       upon objections thereto shall be by motion and upon notice as prescribed in
       Rule 6.04. The court after hearing may adopt the report or may modify it or
       may reject it in whole or in part or may receive further evidence or may
       recommit it with instructions.

Tenn. R. Civ. P. 53.04(1) - (2).

                                              II.
        W HETHER THE 2001 C HANCERY C OURT J UDGMENT HAS BEEN S ATISFIED?

       In a report filed on February 16, 2012, the master found that the October 2001
chancery court judgment of $67,576.04 had been satisfied. The master also addressed Wife’s
contention that attorney’s fees and costs specified in the 2003 bankruptcy order in the amount
of $13,904.44. The master addressed the issue as follows:

       3.     The primary question then is whether or not attorney’s fees, in the
              amount of $13,914.44 were included in the judgment [referring to the
              2001 chancery court judgment];

       4.     The $13,914.44 amount was determined to be non-dischargeable in the
              Bankruptcy Court for the Middle District of Tennessee, but it was not
              reduced to a judgment in that Court nor any other court:

       5.     There having been no order reducing said attorney’s fees to a judgment
              in this Court, your Clerk and Master determined that the 2001
              [chancery court] judgment has been satisfied and that in fact the
              judgement has been overpaid by $5,528.24, . . .

                                              -6-
        The master’s report was filed on February 16, 2012. Wife did not file an objection to
the report until June 13, 2012, the same date the report came on for hearing before the trial
court for a determination pursuant to Tennessee Rule of Civil Procedure 53.04(2). As the rule
provides, the trial court, after hearing from the parties, “may adopt the report or may modify
it or may reject it in whole or in part or may receive further evidence or may recommit it with
instructions.” Id.

       At the conclusion of the June 13, 2012 hearing, the trial court adopted the report and
entered an order holding that the 2001 chancery court judgment was paid in full, and in fact,
it was overpaid and awarded Husband a judgment of $5,528.24.

        In this appeal, Wife contends this was an erroneous ruling because the clerk and
master failed to acknowledge the sums Husband owed under the 2003 bankruptcy court
order. For his part, Husband argues that Wife waived her right to challenge the master’s
report by failing to timely file a written objection within ten days of the service of notice of
the filing of the report as required by Tennessee Rule of Civil Procedure 53.04. Husband also
contends the ruling was correct as a matter of law.

       Tennessee Rule of Civil Procedure 53.04(2) provides that following the report of the
master either party may serve written objections upon the other parties within ten days of
service of notice of the filing of the report. The master’s report was entered on February 16,
2012. Wife did not file an objection until eighty-three days later, on May 11, 2012. This court
has held that the failure of a party to file a written objection to the master’s report within the
ten days proscribed by Rule 53.04 waives any objection to factual findings within the report
on appeal. Varnadoe v. McGhee, No. W2001-00075-COA-R3CV, 2001 WL 1683799, at *3
(Tenn. Ct. App. Dec. 27, 2001) (citing Barnhill v. Barnhill, 826 S.W.2d 443, 458 (Tenn. Ct.
App. 1991)). Wife did not file a timely objection to the report; thus, Wife waived her
objections to the factual findings contained in the master’s report. Accordingly, the master’s
finding of fact that the October 2001 chancery court judgment had been satisfied and
overpaid cannot be challenged by Wife on appeal.

        The foregoing notwithstanding, a master is limited to the particular issues contained
in the order of reference from the trial court. See Tenn. R. Civ. P. 53.02. In this action, the
order of reference stated that “the Clerk & Master . . . is appointed to determine whether the
October 9, 2011 Final Order of Judgment [in the chancery court] has been satisfied in full
by the payments taken from [Husband’s] 60% portion of his Pension.” The order of reference
did not instruct the clerk and master to determine whether the sums Husband expressly
agreed to pay the sums owed pursuant to the 2003 bankruptcy court order were satisfied.
Whether the sums owed pursuant to the bankruptcy court order were satisfied was not a
particular issue identified in the order of reference; therefore, the master was not authorized

                                               -7-
to make that determination. Because the order of reference did not direct the master to report
on that particular issue, the master did not have the authority to make a determination, as a
matter of fact or law, that the sums Husband owed to Wife under the 2003 bankruptcy order
were unenforceable. See Tenn. R. Civ. P. 53.02. Accordingly, Wife has not waived this issue.

                                             III.
 W HETHER W IFE IS STILL E NTITLED TO INTERCEPT AND R ECEIVE H USBAND’S P ENSION?

       The 2003 bankruptcy order states that Wife may collect the entirety of Husband’s
pension payment until “all such sums” owed to her have been satisfied in full. The order
further specifically identifies the sums that are owed by category and amount. The 2003
bankruptcy court order reads as follows:

                   AGREED ORDER OF NON-DISCHARGEABILITY

              This matter came before the court on April 7, 2003 upon the objection
       to confirmation of creditor Violet Corrozzo. The parties agree that the issues
       raised by Violet Corrozzo are legitimate issues of non-dischargeability, and
       desiring to forego continuing litigation, have agreed to resolve such issues as
       follows:

              1. It is recognized that Violet Corrozzo is entitled to intercept and
       receive debtor Joseph Corrozo’s entire Policeman’s Annuity and Benefit Fund
       of Chicago pension payment until all such sums which are owed to her by Mr.
       Corrozzo have been satisfied in full, including interest accruing at the
       statutory rate of ten (10) percent.

              2. Debtor Joseph Corrozzo agrees to provide all assistance which is
       required or necessary for the entry of the Qualified Illinois Domestic Relations
       Order (QILDRO). The costs and attorneys fees for achieving entry of the same
       are agreed to be in the nature of support as defined by 11 U.S.C. § 523(a)(5)
       and are not dischargeable. The costs and attorneys fee for Roberts &
       Associates in this matter are estimated to be $500.00.

              3. It is agreed that the attorneys fees and costs incurred by Violet
       Corrozzo for her representation in Tennessee Court of Appeals Case No.
       M2001-02789-COA-R3-CV are in the nature of support as defined by 11
       U.S.C. § 523(a)(5) and are not dischargeable. In this case, the Court of
       Appeals affirmed the Rutherford County Chancery Court’s domestication of
       the divorce decree between Joseph Corrozzo and Violet Corrozzo from the


                                             -8-
Cook County, Illinois Circuit Court and the support obligations contained
therein. The attorneys fees and costs incurred by Violet Corrozzo for her
representation by Roberts & Associates in this matter are agreed to be
$7,850.00 as of June 2, 2003.

        4. It is agreed that the attorneys fees incurred by Violet Corrozzo for her
representation in Joseph Corrozzo’s attempted reopening of Circuit Court of
Cook County, Illinois Case No. 94D14995 (the divorce case) are in the nature
of support as defined by 11 U.S.C. § 523(a)(5) and are not dischargeable. The
attorneys fees and costs incurred by Violet Corrozzo for her representation by
Illinois attorney Leon Jumes in this matter are agreed to be $4,063.94 as of
June 2, 2003.

        5. It is agreed that the attorneys fees and costs incurred by Violet
Corrozzo for her representation in as a creditor in the case at bar, Bankruptcy
Case No. 302-15314-07-GP, are in the nature of support as defined by 11
U.S.C. § 523(a)(5) and are not dischargeable. The attorneys fees and costs
incurred by Violet Corrozzo for her representation by Roberts & Associates
in this matter are agreed to be $1,490.50 as of June 2, 2003.
....

       7. It is agreed that any costs or attorneys fees relating to any part of this
Chapter 13 Bankruptcy case, and the representation of Violet Corrozzo therein,
shall be recognized as being in the nature of support as defined by 11 U.S.C.
§ 523(a)(5) and not dischargeable. Violet Corrozzo shall not be required to file
a post-petition claim pursuant to 11 U.S.C. § 1305, and may treat any
additional sums owed to her as a part of the continuing support obligation.

        8. It is agreed that Violet Corrozzo shall not be required to file an
adversary proceeding in this matter to determine the non-dischargeability of
any of the matters addressed herein. Debtor Joseph Corrozzo agrees that each
such matter is not dischargeable and is collaterally estopped from denying the
same henceforth.

       9. It is agreed by the parties that a portion of the annuity payment herein
discussed will be paid to the Chapter 13 Trustee as additional funding for
debtor Joseph Corrozzo’s Chapter 13 plan in the case at bar. This payment
shall be in the amount of $786.00, payable on the 10 th day of each month by
Roberts & Associates, currently acting as power of attorney for distribution of
such funds, to the Chapter 13 Trustee in behalf of debtor Joseph Corrozzo. The

                                        -9-
       remaining amount of such payment will be paid to Violet Corrozzo pursuant
       to the orders of the Rutherford County Chancery Court and the Tennessee
       Court of Appeals in fulfillment of those obligations owed to her by Joseph
       Corrozzo.

              The parties having agreed to the same, as evidenced by their respective
       signatures below, the Court finds the above agreements to be well-taken, and
       accordingly,

              IT IS SO ORDERED.

(Emphasis added).

       The interpretation of a court’s order or judgment is a question of law and we are to
construe orders and judgments as we do other written instruments. See Pruitt v. Pruitt, 293
S.W.3d 537, 544-45 (Tenn. Ct. App. 2008). The determinative factor is the intention of the
court, or in this case, the parties, as collected from all parts of the judgment. Id. The
construction of a judgment should give force and effect to every word of it, if possible, and
make all of the parts consistent, effective, and reasonable. Id.

        Applying the foregoing legal principles to interpret the 2003 bankruptcy order, we
have determined that the provisions in the 2003 bankruptcy court order that are dispositive
are that Husband is collaterally estopped from denying each sum identified as owed by
Husband to Wife, that the total sums owed by Husband to Wife as of June 2003 totaled
$13,904.44, and that Wife is entitled to continue to receive Husband’s entire pension
payment until all such sums owed, that being $13,904.44, plus interest accruing at the rate
of ten (10) percent, have been satisfied by Husband in full.

      Therefore, Husband was collaterally estopped to deny in the chancery court
proceedings that Wife is entitled to continue receiving the entire pension payment until the
sum of $13,904.44, plus interest from June 2003, is satisfied in full.

      As for Wife’s contention that the 2003 bankruptcy court order entitles her to a never-
ending payment of attorney’s fees and costs, we have determined that she is only entitled to
recover the attorney’s fees and costs specified in the bankruptcy order; she is not entitled to
recover any other attorney’s fees.

       Therefore, we vacate the award to Husband of a judgment for overpayment of
pensions payments and remand this action for the trial court to determine what sums arising
from the 2003 bankruptcy order remain owing, and to direct payment of Husband’s share of


                                             -10-
the pension payment to Wife until the sums owed of $13,904.44, plus interest from June
2003, is satisfied in full. Of course, Husband shall be entitled to a credit of $5,528.24 for the
overpayment of the 2001 chancery court judgment.

                                              IV.
                               H USBAND’S ISSUES ON A PPEAL

                A. Sanctions Under Tennessee Rule of Civil Procedure 11

       Husband contends that the trial court erred in deciding to set aside the Tennessee Rule
of Civil Procedure 11 sanctions against Wife.

       In Husband’s motion for sanctions pursuant to Tennessee Rule of Civil Procedure
11.03, Husband asserted that the Amended Petition for contempt was filed for an improper
purpose and to harass Husband in violation of Rule 11.02(1), that the Amended Petition for
contempt filed by Wife was not warranted by existing law and was frivolous in violation of
Rule 11.02(2), and that the Amended Petition for contempt contained allegations and other
factual contentions that were not supported by the evidence one could expect to obtain in
violation of Rule 11.02(3). The trial court initially awarded sanctions against Wife only, but
when Husband asked the court to reconsider that decision and award sanctions only against
Wife’s attorney, the trial court set aside the sanctions entirely.

       In that we have determined that Wife has a valid claim regarding the unpaid attorney’s
fees and costs identified in the 2003 bankruptcy order, there is no basis for sanctions to be
imposed pursuant to Rule 11.02 against Wife or her attorney. Accordingly, we affirm the trial
court’s decision to set aside the Rule 11.02 sanctions.

                                     B. Frivolous Appeal

      Husband seeks to recover damages for a frivolous appeal pursuant to Tennessee Code
Annotated § 27-1-122, which provides:

       When it appears to any reviewing court that the appeal from any court of
       record was frivolous or taken solely for delay, the court may, either upon
       motion of a party or of its own motion, award just damages against the
       appellant, which may include, but need not be limited to, costs, interest on the
       judgment, and expenses incurred by the appellee as a result of the appeal.

      A frivolous appeal is one that is devoid of merit or has no reasonable chance of
succeeding. See Combustion Eng’g, Inc. v. Kennedy, 562 S.W.2d 202, 205 (Tenn. 1978);

                                              -11-
Davis v. Gulf Ins. Group, 546 S.W.2d 583, 586 (Tenn. 1977); Jackson v. Aldridge, 6 S.W.3d
501, 504 (Tenn. Ct. App. 1999); Industrial Dev. Bd. v. Hancock, 901 S.W.2d 382, 385 (Tenn.
Ct. App. 1995). Determining whether to award damages based on a frivolous appeal is a
discretionary decision. See Banks v. St. Francis Hosp., 697 S.W.2d 340, 343 (Tenn. 1985).

       Because we have ruled in favor of Wife on a substantial issue in this appeal, there is
no basis to award such damages in this appeal; therefore, Husband’s request is denied

                                     I N C ONCLUSION

       The judgment of the trial court is affirmed in part, vacated in part, and remanded for
further proceedings consistent with this opinion. Costs of appeal are assessed against each
party equally.


                                                      ______________________________
                                                      FRANK G. CLEMENT, JR., JUDGE




                                            -12-